Citation Nr: 0204859	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  99-11 467	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
stomach disorder to include peptic ulcer disease.

2. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for flat 
feet (also known as pes planus).

3. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
back disability to include degenerative joint disease of 
the lumbar spine.

4. Entitlement to service connection for nicotine dependence.

5. Entitlement to service connection for coronary artery 
disease and congestive heart failure secondary to nicotine 
dependence.


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse and Son


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  The veteran subsequently perfected this appeal.

In a December 2000 decision, the Board denied the veteran's 
claims.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated March 30, 2001, the Court vacated the December 
2000 Board decision and remanded the issues to the Board for 
consideration under the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Board notes that the veteran was represented by James W. 
Stanley, Jr.  VA revoked Mr. Stanley's authority to represent 
VA claimants, effective October 10, 2001.  Consequently, the 
veteran may no longer be represented by Mr. Stanley. 






FINDINGS OF FACT

1. The veteran in this case served on active duty from 
November 1942 to August 1943.

2. In April 2002, the Board received a Certificate of Death 
indicating the veteran passed away on October [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).





ORDER

The appeal is dismissed.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



